Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art of, for example Smith ‘351, does not disclose the claimed subject matter of a turbocharger secured to said vacuum pump by a drive belt, rotation of said vacuum pump allowing said turbocharger to produce positive pressure; a junction member having a first end fluidly coupled to an outtake of said turbocharger directing positive pressure to a vertical and port extension; a port plug insertable into said horizontal port extension when said vertical port extension is coupled to said carburetor or said port plug insertable into said vertical port extension when said horizontal port extension is coupled to said carburetor; a fluid pump coupled to a fluid tank and to said carburetor for transferring a test fluid from said fluid tank to a fluid inlet on said carburetor wherein said carburetor injects test fluid into the airstream; a test fluid flow sensor to monitor the amount of fluid drawn from the tank; a camera positioned within said intake plenum and insertable into said carburetor, said camera coupled to a display monitor allowing real time viewing of operational aspects of said carburetor; a separator for removing test fluid drawn through said carburetor, said separator having returning test fluid to said fluid tank; a computer system having a microprocessor and digital storage, said computer system recording operating characteristics of said carburetor and comparing said operating characteristics against predetermined operating characteristics assigned to said carburetor when operated in standard conditions as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        5/17/2022